29 F.3d 619
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Paul R. YOCAS, Plaintiff, Appellant,v.Judith A. COWIN, Etc., Et Al., Defendants, Appellees.
No. 94-1198
United States Court of Appeals,First Circuit.
July 25, 1994

Dr. Paul R. Yocas on brief pro se.
Scott Harshbarger, Attorney General, and Elisabeth J. Medvedow, Assistant Attorney General, on brief for appellee.
Before Torruella, Selya and Cyr, Circuit Judges.
PER CURIAM.


1
We have reviewed the briefs of the parties and the record on appeal.  We agree with the district court's determination that the complaint was appropriately dismissed on the grounds of judicial immunity, Eleventh Amendment immunity, lack of subject matter jurisdiction, and abstention.


2
Affirmed. See 1st Cir.  R. 27.1.